Exhibit 10.3
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
This THIRD AMENDMENT (the “Amendment”) amends the Employment Agreement (the
“Agreement”) entered into as of October 3, 2006, by and between Pennichuck
Corporation (the “Corporation”), a New Hampshire corporation with principal
offices at 25 Manchester St. Merrimack, New Hampshire and Donald L. Ware (the
“Executive”) of Merrimack, NH.
In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the Corporation and Executive hereby amend the Agreement
as follows:
1. Article 7.1 is amended by deleting from the third sentence of the first
paragraph the phrase “for (A) the remaining term of this Agreement, of (B) the
period of twelve (12) months from the date of termination, whichever is
greater,” and inserting in lieu thereof the phrase “for a period of twenty-four
(24) months from the date of employment termination.”
2. Article 7.2 is amended by inserting after the last sentence thereof the
following:
“Notwithstanding the foregoing, in the event the Corporation terminates the
employment of the Executive other than for Cause within twenty-four (24) months
following a Change of Control, the Corporation shall provide the Executive with
severance benefits, payable as a lump sum, equal to the Executive’s then current
salary and fringe benefits provided hereunder, including any bonus for which he
may be entitled, for a period of twenty-four (24) months from the date of
employment termination; provided that, in consideration thereof, prior to such
payment, the Executive executes and delivers to the Corporation, in form and
content acceptable to the Corporation, a release of all claims and causes of
action that the Executive has or may ever have against the Corporation arising
from the termination of the Executive’s employment and under this Agreement
provided that nothing herein shall require a release of claims of breach of this
Agreement.”
3. Article 7.4 shall be amended by (a) deleting the word “or” following the
semi-colon in clause (iii), (b) deleting the period at the end of clause
(iv) and by inserting in lieu thereof the following, “; or” and (c) by inserting
immediately after clause (iv) the following:
“(v) to the extent not otherwise described in the preceding clauses (i) through
(iv), inclusive, there shall be consummated a transaction of the type
contemplated under the Agreement and Plan of Merger between the City of Nashua,
New Hampshire and the Corporation.”
(continued next page)

 

 



--------------------------------------------------------------------------------



 



THIS THIRD AMENDMENT to the Employment Agreement is executed as of the 15th day
of November, 2010, by:

              WITNESS:   PENNICHUCK CORPORATION    
 
           
/s/ Thomas C. Leonard
 
  By:   /s/ Duane C. Montopoli
 
Name: Duane C. Montopoli    
 
      Its:      President and Chief Executive Officer    
 
            WITNESS:   EMPLOYEE:    
 
            /s/ Thomas C. Leonard   /s/ Donald L. Ware                   Donald
L. Ware    

 

2